June 29, 2007


Mr. Armando Ramos Sr.
Coffield Unit #544522
Route #1, PO Box 150
Tennessee Colony, TX 75884


Mr. Roger A. Berger
Uzick Oncken Scheuerman & Berger
238 Westcott
Houston, TX 77007
Mr. Mark Ralls
Gonzales Hoblit Ferguson, L.L.P.
700 N. Saint Mary's St., Ste 1800
San Antonio, TX 78205

RE:   Case Number:  06-0336
      Court of Appeals Number:  13-05-00204-CV&13-05-00205-CV
      Trial Court Number:  2005-02-1104-G

Style:      ARMANDO RAMOS, SR., ET AL.
      v.
      DR. IAN RICHARDSON & VALLEY BAPTIST MEDICAL CENTER, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |